


110 HRES 580 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 580
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 986) to amend the Wild and Scenic Rivers Act to designate certain
		  segments of the Eightmile River in the State of Connecticut as components of
		  the National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 986) to
			 amend the Wild and Scenic Rivers Act to designate certain segments of the
			 Eightmile River in the State of Connecticut as components of the National Wild
			 and Scenic Rivers System, and for other purposes. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. The amendment in the nature of a substitute recommended by the
			 Committee on Natural Resources now printed in the bill, modified by the
			 amendment printed in the report of the Committee on Rules accompanying this
			 resolution, shall be considered as adopted. The bill, as amended, shall be
			 considered as read. All points of order against provisions of the bill, as
			 amended, are waived. The previous question shall be considered as ordered on
			 the bill, as amended, to final passage without intervening motion except: (1)
			 one hour of debate equally divided and controlled by the chairman and ranking
			 minority member of the Committee on Natural Resources; and (2) one motion to
			 recommit with or without instructions.
		2.During consideration of H.R. 986
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
